Name: Council Decision (EU) 2016/1039 of 16 June 2016 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the European Union request for an extension of the WTO waiver relating to the autonomous preferential regime for the Western Balkans
 Type: Decision
 Subject Matter: international trade;  tariff policy;  world organisations;  trade;  trade policy;  economic geography
 Date Published: 2016-06-28

 28.6.2016 EN Official Journal of the European Union L 169/4 COUNCIL DECISION (EU) 2016/1039 of 16 June 2016 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the European Union request for an extension of the WTO waiver relating to the autonomous preferential regime for the Western Balkans THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Paragraphs 3 and 4 of Article IX of the Marrakesh Agreement establishing the World Trade Organization (WTO Agreement) set out the procedures for waiving an obligation imposed on a Member by the WTO Agreement or by any of the Multilateral Trade Agreements. (2) Council Regulation (EC) No 2007/2000 (1) introducing duty-free or preferential treatment to products originating in the Western Balkans (Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Kosovo (*), Montenegro and Serbia) was substantially amended several times and codified by Council Regulation (EC) No 1215/2009 (2). Regulation (EU) No 1336/2011 of the European Parliament and of the Council (3) extended the granting of the autonomous trade preferences until 31 December 2015. Council Regulation (EU) No 517/2013 (4) removed Croatia from the scope of Regulation (EC) No 1215/2009, following its accession to the European Union. Regulation (EU) 2015/2423 of the European Parliament and of the Council (5) extends the granting of the autonomous trade preferences until 31 December 2020. Regulation (EC) No 1215/2009, as most recently amended, provides for free access to the Union market for products originating in the Western Balkan countries and territories, except for certain agricultural products, which benefit from limited concessions in the form of duty free tariff quotas. (3) In the absence of a waiver from the obligations of the Union under paragraph 1 of Article I of the General Agreement on Tariffs and Trade (GATT) 1994 and Article XIII GATT 1994, to the extent necessary, the treatment provided by the autonomous trade preferences would need to be extended to all other Members of the World Trade Organization (WTO). (4) It is in the interest of the Union to request an extension of the WTO waiver on autonomous trade preferences granted by the Union to the Western Balkans pursuant to paragraph 3 of Article IX of the WTO Agreement. (5) The Union is required to submit such a request to the WTO. (6) It is appropriate, therefore, to establish the position to be taken by the Union within the General Council of the WTO concerning this request, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the General Council of the World Trade Organization shall be to request an extension of the existing WTO waiver on the autonomous trade preferences granted by the Union to the Western Balkans until 31 December 2021, and to support the adoption of that request. That position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 June 2016. For the Council The President L.F. ASSCHER (1) Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (OJ L 240, 23.9.2000, p. 1). (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (2) Council Regulation (EC) No 1215/2009 of 30 November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process (OJ L 328, 15.12.2009, p. 1). (3) Regulation (EU) No 1336/2011 of the European Parliament and of the Council of 13 December 2011 amending Council Regulation (EC) No 1215/2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process (OJ L 347, 30.12.2011, p. 1). (4) Council Regulation (EU) No 517/2013 of 13 May 2013 adapting certain regulations and decisions in the fields of free movement of goods, freedom of movement for persons, company law, competition policy, agriculture, food safety, veterinary and phytosanitary policy, transport policy, energy, taxation, statistics, trans-European networks, judiciary and fundamental rights, justice, freedom and security, environment, customs union, external relations, foreign, security and defence policy and institutions, by reason of the accession of the Republic of Croatia (OJ L 158, 10.6.2013, p. 1). (5) Regulation (EU) 2015/2423 of the European Parliament and of the Council of 16 December 2015 amending Council Regulation (EC) No 1215/2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process and suspending its application with regard to Bosnia and Herzegovina (OJ L 341, 24.12.2015, p. 18).